Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 6-10, 12-14, 16-19, 21, 23-25, 29-35, 39-43, 47, 49-54, and 56-58 are cancelled.  Claims 1-5, 11, 15, 20, 22, 26-28, 36-38, 44-46, 48, and 55 are pending.

Priority
This application is a 371 of PCT/US18/34680 05/25/2018, PCT/US18/34680 has PRO 62/647,468 03/23/2018, and PCT/US18/34680 has PRO 62/511,753 05/26/2017.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-5, 11, 15, 20, and 22) drawn to the method of treatment, and the species vigabatrin and diabetes, in the reply filed on 4/23/21 is acknowledged.  The traversal is on the grounds that “Applicant is electing with traverse because Group I is basically the same as Group II and III, and any prior art searched for Group I is applicable to Group II and III”.  This is not found persuasive because, as stated in the prior office action, the restriction is based on PCT Rule 13.1 and the instant claims do not share a requisite special technical feature under PCT rule 13.2.
Further, the different groups are distinct and would engender extra additional searching that would be burdensome; e.g. the treatment of diabetes in group I does not 
Claims 26-28, 36-38, 44-46, 48, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 1-5, 11, 15, 20, and 22 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, 15, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganelin-Cohen et al. (Esther Ganelin-Cohen, Dalit Modan-Moses, Rina Hemi, Hannah Kanety, Bruria Benzeev, and Christiane S. Hampee, Epilepsy and behavioral changes, type 1 diabetes mellitus and a high titer of glutamic acid .
Ganelin-Cohen et al. discloses a patient with diabetes (see, for example, Patient presentation on pg. 2 and the whole document) who was treated with vigabatrin (i.e. an effective amount; see, for example pg. 3 third paragraph).
The prior art discloses the administration of the instantly claimed composition to the instantly claimed patient population, therefore the instant claims are anticipated.
With respect to the limitations drawn to “wherein decreasing hepatic GABA synthesis or hepatic GABA release decreases blood glucose and improves insulin sensitivity”, “wherein the composition prevents obesity-induced depolarization of hepatocytes”, “wherein the composition normalizes blood wherein the composition reduces hepatic mitochondrial uncoupling pressure”, “wherein the composition inhibits activity or expression of GABA-T, M3R, hepatic succinate semialdehyde dehydrogenase, or UCP2”, “wherein the composition causes a decrease in blood glucose and a decrease in blood insulin”, “wherein the composition causes a fasting blood glucose of 120 mg/dL or less and a fasting insulin level of 10 mmol /mL or less”, etc. these are considered to be inherent properties and/or resultant properties of the administration of the claimed composition to the claimed patient population.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Claims 6-10, 12-14, 16-19, 21, 23-25, 29-35, 39-43, 47, 49-54, and 56-58 are cancelled.  Claims 26-28, 36-38, 44-46, 48, and 55 are withdrawn.  Claims 1-5, 11, 15, 20, and 22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627